Gaynor, J.;
The learned counsel for the appellants has submitted to us a large volume of 361 pages which is called a brief. It is not a brief, and does not servé the purpose of elucidating and aiding which is done by a brief. It has in addition an index of 12 pages, which is about the length the brief would have been if made after the way established for the making of briefs. The case is a simple one, was tried with care and true discernment by the learned trial Judge, and as the opinion he filed leaves nothing additional to be said on the law or the facts, the judgment should be affirmed thereon.* Jenks and Miller, JJ., concurred; Woodward and Hooker, JJ., concurred in result. Julgment affirmed, with costs.

For opinion see N. Y. Sup. Ct. Cases & Briefs of Counsel (State Law Library), Vol. 7138, No. 1, p. 746 et seq.— [Rep.